Locher, J.,
concurring in the judgment only. I agree with the judgment in this case — reverse and remand to the trial court. I also agree with the fundamental rule of law stated by the majority: We should construe R.C. 2305.10 in light of the “discovery rule,” rather than the “last exposure rule.”
I would, however, recommend the following as a syllabus:
1. Squamous cell carcinoma of the larynx caused by exposure to asbestos is a form of “bodily injury” for purposes of R.C. 2305.10. (R.C. 2305.10, construed.)
2. In a cause of action alleging squamous cell carcinoma of the larynx caused by exposure to asbestos, the running of R.C. 2305.10 is tolled until the plaintiff is informed, by competent medical authority, or should have become aware, by the exercise of reasonable diligence, of the injury.
Accordingly, I concur in the judgment of reversal and remand for consideration of the motion for summary judgment in light of the “discovery rule.”